DETAILED ACTION

Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamatsu (US 7,321,808).


    PNG
    media_image1.png
    618
    812
    media_image1.png
    Greyscale
As per claim 1, Nagamatsu (US 7,321,808) teaches a robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) system comprising: a robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2); a portable operation terminal (see Figs. 2 and 3, elements 9a1 and 9a2) having a teaching function (see Fig. 5); and a robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) having operation modes including a teaching mode and another operation mode different from the teaching mode (see Fig., 5, element 5, wherein the yes or no sequence have been interpreted as different mode), the teaching mode being an operation mode for teaching a motion to the robot (see Fig. 5) through the portable operation terminal (see Figs. 2 and 3, elements 9a1 and 9a2), wherein the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) is configured to: detect electrical connection (see Fig. 3, element 20, wherein the detecting circuit detecting every signal 
    PNG
    media_image2.png
    577
    475
    media_image2.png
    Greyscale
9a2); change an operation mode (see Fig. 5, the subroutine contains change of operation mode) in which to operate the robot to the teaching mode (see Fig. 2, Figs. 1 and 4, elements 1 and 2) when detecting the connection between the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) and the portable operation terminal (see Figs. 2 and 3, elements 9a1 and 9a2); and change the operation mode in which to operate the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) to the other operation mode different from the teaching mode (see Fig., 5, element 5, wherein the yes or no sequence have been interpreted as different mode) when detecting the disconnection between the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) and the portable operation terminal (see Figs. 2 and 3, elements 9a1 and 9a2).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Nagamatsu into the intended end result, thereby improving the robot system as a whole.


As per claim 2, Nagamatsu further comprising a shorting plug (see shorting plug falls under design choice), wherein the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) further includes: an interface connector including a power supply terminal (see col. 6, line 61 -to- col. 7, line -2), a first input terminal (see Figs. 2-3, elements 9a1 and 9a2, wherein by design choice any one of the elements can be the first or second terminal), and a second input terminal (see Figs. 2-3, elements 9a1 and 9a2, wherein by design choice any one of the elements can be the first or second terminal); and a relay connector including a first terminal, a second terminal, and a third terminal, the first terminal being connected to the power supply terminal (see col. 6, line 61 -to- col. 7, line -2), the second terminal being connected to the second input terminal (see Figs. 2-3, elements 9a1 and 9a2, wherein by design choice any one of the elements can be the first or second terminal), the third terminal being connected to the first input terminal (see Figs. 2-3, elements 9a1 and 9a2, wherein by design choice any one of the elements can be the first or second terminal), in a first connection 

As per claim 3, Nagamatsu wherein in the second connection mode, the other operation mode different from the teaching mode (see Fig., 5, element 5, wherein the yes or no sequence have been interpreted as different mode) is a repeat mode (see col. 11, lines 27-34).

As per claim 4, Nagamatsu further comprising a first robot (see Fig. 2, and Figs. 1 and 4, elements 1 and 2, wherein any one of the robots can be used as first or second robot), a second robot (see Fig. 1, element 4, having first, second and Nth, robot falls under design choice, and see for instance Pat. US 7,321,808 B2 Fig. 2), a first shorting plug, and a second shorting plug, wherein the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) further includes: an interface connector including the-a power supply terminal (see col. 6, line 61 -to- col. 7, line -2), a first input terminal (see Figs. 2-3, elements 9a1 and 9a2, wherein by design choice any one of the elements can be the first or second terminal), a second input terminal (see Figs. 2-3, elements 9a1 and 9a2, wherein by design choice any one of the elements 

As per claim 5, Nagamatsu wherein in the first connection mode, the other operation mode, which is different from the teaching mode (see Fig., 5, element 5, wherein the yes or no sequence have been interpreted as different mode) and in which to operate the second robot (see Fig. 1, element 4, having first, second and Nth, robot falls under design choice, and see for instance Pat. US 7,321,808 B2 Fig. 2), is a stop mode (see col. 11, lines 20-26), and in the second connection mode, the other operation mode, which is different from the teaching mode (see Fig., 5, element 5, wherein the yes or no sequence have been interpreted as different mode) and in which to operate the first robot (see Fig. 2, and Figs. 1 and 4, elements 1 and 2, wherein any one of the robots can be used as first or second robot), is a stop mode (see col. 11, lines 20-26).

As per claim 6, Nagamatsu wherein in the third connection mode, the other operation mode, which is different from the teaching mode (see Fig., 5, element 5, wherein the yes or no sequence have been interpreted as different mode) and in which to operate the first robot (see Fig. 2, and Figs. 1 and 4, elements 1 and 2, wherein any one of the robots can be used as first or second robot) and the second robot (see Fig. 1, element 4, having first, second and Nth, robot falls under design choice, and see for instance Pat. US 7,321,808 B2 Fig. 2), is a repeat mode (see col. 11, lines 27-34).

As per claim 7, Nagamatsu wherein the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) has a hot swapping function, a controller-side (see Fig. 3, element 8a2) connector and a portable-operation-terminal-side connector (see Figs. 2 and 3), by which the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) and the portable operation terminal (see Figs. 2 and 3, elements 9a1 and 9a2) are connected to each other, each include a ground terminal, a signal terminal, and a power supply terminal (see col. 6, line 61 -to- col. 7, line -2), when the controller-side (see Fig. 3, element 8a2) connector and the portable-operation-terminal-side connector (see Figs. 2 and 3) are connected to each other, the ground terminals thereof are connected to each other first among the ground terminals, the signal terminals (having any element of the system connected falls under the design choice), and the power supply terminals (see col. 6, line 61 -to- col. 7, line -2) of the controller (see Fig. 3, element 8a2) side connector and the portable-operation-terminal-side connector (see Figs. 2 and 3), and when the controller-side (see Fig. 3, element 8a2) connector and the portable-operation-terminal-side connector (see Figs. 2 and 3) are disconnected from each other, the ground terminals thereof are blocked from each other last among the ground terminals (having any element of the system disconnected falls under the design choice), the signal terminals, and the power supply terminals (see col. 6, line 61 -to- col. 7, line -2) of the controller-side (see Fig. 3, 

As per claim 8, Nagamatsu where the portable operation terminal is a teach pendant (see Figs. 2 and 3, elements 901 and 9a2).

As per claim 9, Nagamatsu further a robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) having operation modes including a teaching mode and another operation mode different from the teaching mode (see Fig., 5, element 5, wherein the yes or no sequence have been interpreted as different mode), the teaching mode being an operation mode for teaching a motion to a robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) through a portable operation terminal (see Figs. 2 and 3, elements 9a1 and 9a2) having a teaching function (see Fig. 5), the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) being configured to: detect electrical connection (see Fig. 3, element 20, wherein the detecting circuit detecting every signal including electrical connection) and electrical disconnection between the robot (see Fig. 2, Figs. 1 and 4, elements 1 and 2) controller (see Fig. 3, element 8a2) and the portable operation terminal (see Figs. 2 and 3, elements 9a1 and 9a2); change an operation mode (see Fig. 5, the subroutine contains change of operation mode) in which to operate the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Nagamatsu into the intended end result, thereby improving the robot system as a whole.
It is well settled that it is an obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).


As per claim 10, Nagamatsu wherein in the third connection mode, the other operation mode, which is different from the teaching mode (see Fig., 5, element 5, wherein the yes or no sequence have been interpreted as different mode) and in which to operate the first robot (see Fig. 2, and Figs. 1 and 4, elements 1 and 2, wherein any one of the robots can be used as first or second robot) and the second robot, is a repeat mode (see col. 11, lines 27-34) (see Fig. 1, element 4, having first, second and Nth, robot falls under design choice, and see for instance Pat. US 7,321,808 B2 Fig. 2, and repeat mode (see col. 11, lines 27-34) also falls under design choice).

As per claim 11, Nagamatsu wherein the portable operation terminal is a teach pendant (see Figs. 2 and 3, elements 901 and 9a2).

As per claim 12, Nagamatsu further wherein the portable operation terminal is a teach pendant (see Figs. 2 and 3, elements 901 and 9a2).

As per claim 13, Nagamatsu wherein the portable operation terminal is a teach pendant (see Figs. 2 and 3, elements 901 and 9a2).

As per claim 14, Nagamatsu wherein the portable operation terminal is a teach pendant (see Figs. 2 and 3, elements 901 and 9a2). 

As per claim 15, Nagamatsu wherein the portable operation terminal is a teach pendant (see Figs. 2 and 3, elements 901 and 9a2).

As per claim 16, Nagamatsu wherein the portable operation terminal is a teach pendant (see Figs. 2 and 3, elements 901 and 9a2). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-8005572 is directed to “An apparatus provides selective communication between multiple programmable robot controllers and one or more teaching devices connected by a network. The network controls communication between the teaching devices and the controllers including active tasks and passive tasks for preventing communication of active tasks between any of the controllers and more than one of any of the teaching devices. ”;
US-7424341 is directed to “A robot system efficiently performing an operation of moving a robot to close to and/or separate from a target point, such as teaching operation. A camera of a visual sensor is mounted to the robot such that a distal end of an end effector is seen within the field of view of the camera, and the end effector's distal end and a target position on an object are specified on a monitor screen. When an approach key is depressed, a target position is detected on an image, and a difference from a position of the end effector's distal end is calculated. Whether the difference is within an allowable range is checked. Depending on the result, an amount of robot motion is calculated, and the robot is operated. The processing is repeated until the depressed approach key is released. When a retreat key is depressed, the robot moves away from the object. The robot may be caused to stop using a distance sensor”;
US-6853878 is directed to “A robot controller for teaching a robot with high efficiency. The robot controller including command storage unit (21) where a movement command and a work command are stored, command identifying unit (24) for discriminating between the movement and work commands, unit (22) for making/editing a series of work programs or discrete work ”;
US-6332102 is directed to “A robot control apparatus has keys for input/output control and an execution key for permitting execution therefor. A key can be allocated for a reservation sequence stored beforehand. When an operation program is taught for a robot, the reservation sequence allocated to the key can be executed when the key is pressed while the execution is pressed. Then, an operation program can be programmed more correctly by controlling the robot, and time for programming a sequence program is shortened. Execution of an input/output operation due to unintentional or erroneous operation is prevented. Two input/output control sequences can be allocated to one key”;
US-20170093309 is directed to “A robot system includes a motor, an inverter, a first control portion, and a second control ”;
US-20190126489 is directed to “A teach apparatus (2) includes a tablet (3) and a safety operation device (4) which are attachable to and detachable from each other. The safety operation device (4) includes at least one of an emergency stop switch (41a), a dead-man switch (41b), and a mode switch (41c). The tablet (3) is configured to monitor the ON/OFF state of at least one of the first to third switches (41a) to (41c) of the safety operation device (4)”;
US-20130151010 is directed to “A robot system includes a robot, a robot controller, and a portable remote operating device. The portable remote operating device includes a display unit, an ”;
US-20110010006 is directed to “A robot control system has a portable operating device TP and a robot control device RC. The portable operating device TP is actuated by a rechargeable secondary battery and used to operate a robot R. The robot control device RC is capable of wireless communication with the portable operating device TP and performs automatic operation of the robot R based on teaching data provided by the portable operating device TP. The robot control system causes an emergency stop of the robot R when the wireless communication between the portable operating device TP and the robot control device RC is interrupted. The robot control system further includes a charging device CU, a connection monitoring section 12, and an automatic operation continuing section 11. The charging device CU charges the secondary battery by electrically connecting the portable operating device TP to the robot control device RC. The connection monitoring section 12 monitors whether connection between the portable operating device TP and the ”;
Fukui et al., is directed to “Development of teaching pendant optimized for robot application”;
Jan et al., is directed to “Smartphone Based Control Architecture of Teaching Pendant for Industrial Manipulators”;
Daniel et al., is directed to “New approach for industrial robot controller user interface”;
Abderrahmane et al., is directed to “Study and Validation of Singularities for a Fanuc LR Mate 200iC Robot”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    150
    150
    media_image3.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B